Exhibit 10.1

AMENDMENT NO. 4

TO THE

SCIQUEST, INC.

2004 STOCK INCENTIVE PLAN

The SciQuest, Inc. 2004 Stock Incentive Plan (the “Plan”) is hereby amended as
of the Effective Date (as defined herein) as follows:

1. Amendment Regarding Number of Reserved Shares. Section 3 of the Plan is
hereby amended to read in its entirety as follows:

Section 3.

SHARES SUBJECT TO STOCK INCENTIVES

The total number of Shares that may be issued pursuant to Stock Incentives under
this Plan (and the total number of Shares that may be issued pursuant to the
exercise of ISO’s under this Plan) shall not exceed 5,307,736, as adjusted
pursuant to Section 10. Such Shares shall be reserved, to the extent that the
Company deems appropriate, from authorized but unissued Shares, and from Shares
which have been reacquired by the Company. Furthermore, any Shares subject to a
Stock Incentive which remain after the cancellation, expiration or exchange of
such Stock Incentive thereafter shall again become available for use under this
Plan. Notwithstanding anything herein to the contrary, no Participant may be
granted Stock Incentives covering an aggregate number of Shares in excess of
1,200,000 in any calendar year, and any Shares subject to a Stock Incentive
which again become available for use under this Plan after the cancellation,
expiration or exchange of such Stock Incentive thereafter shall continue to be
counted in applying this calendar year Participant limitation.

2. Amendment Regarding Minimum Vesting Period. Section 7.1 of the Plan is hereby
amended by adding the following new Section 7.1(e):

(e) Minimum Vesting Periods. Any Stock Incentive awarded to an Employee that
does not include performance-based conditions with respect to issuance or
exercisability shall have a minimum time-based vesting requirement of 48 months.
Any Stock Incentive awarded to an Employee that includes performance-based
conditions with respect to issuance or exercisability shall have a minimum
time-based vesting requirement of 12 months. Any Stock Incentive awarded to an
Outside Director shall have a minimum time-based vesting requirement of 12
months.

3. Amendment to Limit Authority for Repricing. Section 7.1(a) of the Plan is
hereby amended to read in its entirety as follows:

(a) Grants of Stock Incentives. The Board, in its absolute discretion, shall
grant Stock Incentives under this Plan from time to time. Stock Incentives shall
be granted to Eligible Recipients selected by the Board, and the Board shall be
under no obligation whatsoever to grant any Stock Incentives, or to grant Stock
Incentives to all Eligible Recipients, or to grant all Stock Incentives subject
to the same terms and conditions.



--------------------------------------------------------------------------------

4. Amendment Regarding Minimum Exercise Price. Section 7.2(c) of the Plan is
hereby amended to read in its entirety as follows:

(c) Exercise Price. Subject to adjustment in accordance with Section 10 and the
other provisions of this Section, the Exercise Price shall be as set forth in
the applicable Stock Incentive Agreement. With respect to each grant of an ISO
to a Participant who is not a Ten Percent Stockholder, the Exercise Price shall
not be less than the Fair Market Value on the date the ISO is granted. With
respect to each grant of an ISO to a Participant who is a Ten Percent
Stockholder, the Exercise Price shall not be less than one hundred ten percent
(110%) of the Fair Market Value on the date the ISO is granted. If a Stock
Incentive is a NQSO, the Exercise Price for each Share shall not be less than
the Fair Market Value on the date the NQSO is granted. Any Stock Incentive
intended to meet the FLSA Exclusion must be granted with an Exercise Price
equivalent to or greater than eighty-five percent (85%) of the Fair Market Value
of the Shares subject thereto on the date granted determined as of the date of
such grant.

5. Amendment Regarding Stockholder Approval for Repricing. Section 7.2(j) of the
Plan is hereby amended to read in its entirety as follows:

(j) Potential Repricing of Stock Options or Stock Appreciation Rights. With
respect to any Option or Stock Appreciation Right granted pursuant to, and
under, this Plan, the Board (or a committee thereof) may not determine that the
repricing of all or any portion of existing outstanding Options or Stock
Appreciation Rights is appropriate without the approval of the Stockholders of
the Company. For this purpose, “repricing” of Options or Stock Appreciation
Rights shall include, but not be limited to, any of the following actions (or
any similar action): (1) lowering the Exercise Price of an existing Option or
SAR Exercise Price of an existing Stock Appreciation Right; (2) any action which
would be treated as a “repricing” under generally accepted accounting
principles; or (3) canceling of an existing Option or Stock Appreciation Right
at a time when its Exercise Price or SAR Exercise Price exceeds the Fair Market
Value of the underlying stock subject to such Option or Stock Appreciation
Right, in exchange for cash, another Option or Stock Appreciation Right, a
Restricted Stock Award, or other equity in the Company.

6. Amendment Regarding Vesting Upon Change of Control. Section 11.5 of the Plan
is hereby amended to read in its entirety as follows:

11.5 Special Vesting Upon Change of Control. If a Change of Control occurs,
then, except to the extent that (i) the Stock Incentive Agreement of such Stock
Incentive expressly provides otherwise or (ii) the holder of such Stock
Incentive is party to an agreement with the Company or is a participant in a
plan of the Company that expressly provides for vesting or exercisability
acceleration upon a Change of Control that differs from that provided for in
this Section 11.5, such Stock Incentive shall have its vesting and
exercisability accelerated by one year as of the date of the Change of Control
so that, after such acceleration, the recipient of the Stock Incentive shall be
vested in such Stock Incentive as of any date of determination after such Change
of Control in accordance with the terms and provisions of the Stock Incentive
except that it shall be presumed that the date of determination is actually one
year later than the otherwise determined actual date of determination.



--------------------------------------------------------------------------------

7. Amendment Regarding No Cash Buyout of Stock Incentives. Section 12 of the
Plan is hereby amended to read in its entirety as follows:

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, no such amendment shall
be made absent the approval of the stockholders of the Company (a) to increase
the number of Shares reserved under Section 3, except as set forth in
Section 10, (b) to extend the maximum life of the Plan under Section 9 or the
maximum exercise period under Section 7, (c) to decrease the minimum Exercise
Price or SAR Exercise Price under Section 7, or (d) to change the designation of
Eligible Recipients eligible for Stock Incentives under Section 6. Stockholder
approval of other material amendments (such as an expansion of the types of
awards available under the Plan, an extension of the term of the Plan, a change
to the method of determining the Exercise Price of Options or SAR Exercise Price
of Stock Appreciation Rights issued under the Plan, or a change to the
provisions of Section 7.2(j)) may also be required pursuant to rules promulgated
by an established stock exchange or a national market system if the Company is,
or become, listed or traded on any such established stock exchange or national
market system, or for the Plan to continue to be able to issue Stock Incentives
which meet the Performance-Based Exception. The Board also may suspend the
granting of Stock Incentives under this Plan at any time and may terminate this
Plan at any time. The Company shall have the right to modify, amend or cancel
any Stock Incentive after it has been granted if (I) the modification, amendment
or cancellation does not diminish the rights or benefits of the Stock Incentive
recipient under the Stock Incentive (provided, however, that a modification,
amendment or cancellation that results solely in a change in the tax
consequences with respect to a Stock Incentive shall not be deemed as a
diminishment of rights or benefits of such Stock Incentive), (II) the
Participant consents in writing to such modification, amendment or cancellation,
(III) there is a dissolution or liquidation of the Company, (IV) this Plan
and/or the Stock Incentive Agreement expressly provides for such modification,
amendment or cancellation, or (V) the Company would otherwise have the right to
make such modification, amendment or cancellation by applicable law. The
foregoing notwithstanding, the Company shall not cancel, terminate, repurchase
or exchange any Stock Incentive in exchange for a cash payment without the
approval of the stockholders of the Company, except for any cancellation,
termination, repurchase or exchange conducted in accordance with Section 11 in
connection with a Change of Control that is approved by the stockholders of the
Company.

8. Effective Date. The effective date of this Amendment is April 25, 2012 (the
“Effective Date”).

9. Miscellaneous.

(a) Capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

(b) Except as specifically amended hereby, the Plan shall otherwise remain in
full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment No. 4 to the SciQuest,
Inc. 2004 Stock Incentive Plan to be executed as of the Effective Date.

 

SCIQUEST, INC. By:  

        /s/ Stephen J. Wiehe

          Stephen J. Wiehe, Chief Executive Officer